Case 1:18-cv-01400-NYW Document 40-1 Filed 10/26/18 USDC Colorado Page 1of 3

UNITED STATES DISTRICT COURT
DISTRICT OF COLORADO
IN ADMIRALTY

CASE NO. 1:18-cv-01400-NYW

OPENWATER SAFETY IV, LLC,
Plaintiff/Counter-Defendant,

VS.

CONCEPT SPECIAL RISKS, LTD
Defendant, and
GREAT LAKES INSURANCE SE,
Defendant/Counter-Plaintiff.

/

 

AFFIDAVIT IN SUPPORT OF CONCEPT SPECIAL RISKS LTD’S 12(b)(2)
MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICION

B.A. Usher, being duly sworn, deposes and says:

1. My name is Beric Anthony Usher. I am over 21 years of age and otherwise competent to
make the statements set forth herein.

2. Ihave personal knowledge of all matters contained in this affidavit.

3. I am the Managing Director of Underwriting at CONCEPT SPECIAL RISKS LTD.
(hereinafter “CONCEPT”), a marine insurance underwriting agency incorporated in the
United Kingdom. I have twenty-five years of experience as an underwriter for CONCEPT,
and its corporate predecessors.

4. CONCEPT is the underwriting and claims handling agent of Defendant, GREAT LAKES
INSURANCE SE (hereinafter “GLI’).

5. Information publicly available on CONCEPT’s website states that CONCEPT “offer[s]
both Hull and Third Party Liability coverage on behalf of Great Lakes Insurance SE.”!

6. GLI is an insurer headquartered in Germany.

7. CONCEPT is not an insurer or insurance company, has never been an insurance company,
has never represented that it is an insurance company, and is not authorized to conduct
business as an insurance company anywhere in the United States or in the world.

 

' Concept Special Risks Ltd., YACHT PROGRAM, https://www.special-risks.com/yachts.php (last
visited Oct. 23, 2018).

 
Case 1:18-cv-01400-NYW Document 40-1 Filed 10/26/18 USDC Colorado Page 2 of 3

8. Information publicly available with the United Kingdom’s Companies House, the U.K.’s
registry of companies, states that the nature of CONCEPT’s business is that of “insurance
agents and brokers.””

9. Information publicly available with the Financial Conduct Authority, the U.K.’s
regulatory authority, states that CONCEPT is a “firm that offers or sells insurance
products and services.”?

10. CONCEPT is not a licensed insurance agent anywhere in the United States.

11. At all times relevant hereto, CONCEPT was the authorized underwriting and claims
handling agent for and on behalf of GLI as regards the policy of marine insurance that
was issued to the Plaintiff, OPENWATER SAFETY 1V, LLC (hereinafter
“OPENWATER”).

12, At all times relevant hereto, all work performed by CONCEPT LTD as it relates to the
policy of marine insurance that was issued to OPENWATER was done on behalf of GLI,
CONCEPT’s fully disclosed principal; none of the work performed by CONCEPT was
performed or transacted on CONCEPT’s behalf.

13. As the authorized underwriting agent for GLI, the role of CONCEPT was to receive and
then to evaluate applications for the marine insurance coverage that we were authorized
to write. We would then issue a quote to the insured’s agent on the basis of the
information contained in the application and any supporting materials. If the quote was
accepted, we would then issue a temporary binder.

14. CONCEPT has authority from GLI to evaluate applications for coverage, offer terms for
coverage, impose conditions for coverage, issue policies, and evaluate claims.

15. From May 2008 to April 2013, CONCEPT was known as Osprey Special Risks Limited.

16. Prior to May 2008, Osprey Special Risks Limited was known as T.L. Dallas Special
Risks Limited.

17. CONCEPT has no authorized agents in Colorado or Florida, nor anywhere in the U.S.

18, GLI has no authorized agents in Colorado or Florida, nor anywhere in the U.S.

 

* Companies House, CONCEPT SPECIAL RISKS LTD., OVERVIEW,
https://beta.companieshouse.gov.uk/company/00952756 (last visited Oct. 23, 201 8).

3 Financial Conduct Authority, CONCEPT SPECIAL RISKS LTD, BASIC DETAILS,

https://register, fca.org.uk/ShPo FirmDetailsPage?id=00 | bOOOOOOMFOEMAAV (last visited Oct.
23, 2018).
Case 1:18-cv-01400-NYW Document 40-1 Filed 10/26/18 USDC Colorado Page 3 of 3

19. Wager & Associates is an independent claims surveyor and adjuster that has been
routinely retained by GLI to investigate and adjust claims.

20. Wager & Associations is not authorized to evaluate claims, determine coverage, make
any decisions as to coverage, or act on behalf of GLI (or CONCEPT) as it concerns
coverage of any particular claim, including the claim submitted by OPENWATER.

21. CONCEPT has no offices in Colorado or Florida, nor anywhere in the U.S.

22. CONCEPT has no employees in Colorado or Florida, nor anywhere in the U.S.

23. CONCEPT conducts no business in Colorado.or Florida, nor anywhere in the U.S.

24, CONCEPT solicits no business in Colorado or Florida, nor anywhere in the U.S.

25. CONCEPT has never done anything to purposefully avail itself of the privilege of doing
business within Colorado or Florida, nor anywhere in the U.S.

26. On September 5, 2018, counsel for GLI, Michael I. Goldman, Esq., sent a copy of the

Binding Authority Agreement between GLI and CONCEPT to Richard A. Oertli, counsel
for OPENWATER.

27. Upon information and belief, Mr. Oertli received the Binding Authority Agreement
between-CQNCEPT and GLI no later than September 7, 2018.

FURTHER THE AFFIANT SAYETH NAUGHT

 

B.A. Usher

Sworn before me this
Ex (Wc. day of October 2018 Uy, Y, Z i)
i. Sat han, S Met LVS
My commission expires:

HELEN MORGENSTERN
Nolary Pubiic - State of Fievida
Commission OS cag240

 

My Comm, Expiens Mar 44, 2023
Botded ihrauth Netra Notary Agen,

 
